DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0044017) in view of Kikuchi et al. (US 2019/0052794) in further view of Letendre (US 9,760,174).
	Regarding claim 1, Pan teaches a remote control unit for a motion picture camera having a lens actuating 5motor, comprising a movable operating element for setting control commands for an associated camera; an evaluation and control device for generating an actuating motor control signal for the associated camera in dependence on the set control command; 10a control signal output for transmitting the actuating motor control signal to the associated camera (see fig. 3, ¶ 0054-0055, 0067. A camera device having a motor to adjust the focusing, aperture and shutter speed of the lens. A remote control device to provide commands to the control the camera device.).
	Pan does not teach an operating state signal input for receiving operating state signals from the associated camera; and a feedback signal generator, 15wherein the evaluation and control device is configured, in response to a received operating state signal that represents a change of the associated camera from a standby state to a recording state, to control the feedback signal generator to generate a camera status feedback signal that is directly or indirectly perceivable in at least one of an acoustic or haptic manner.  
	Kikuchi teaches an operating state signal input for receiving operating state signals from the associated camera; and a feedback signal generator, 15wherein the evaluation and control device is configured, in response to a received operating state signal that represents a change of the associated camera from a standby state to a (see fig. 1-2, 4, ¶ 0064-0066, 0084, 0087-0092, 0169. The system provides feedback based on the camera state which can be in a standby state or recording state displayed on the remote control device.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan to incorporate camera state function being displayed to a remote control device. The modification provides status information to be acquired and displayed to the remote device.
	Letendre in an analogues art teaches to control the feedback signal generator to generate a camera (device) status feedback signal that is directly or indirectly perceivable in at least one of an acoustic or haptic manner (see fig. 1, col. 2, line 61- col. 3, line 24. The system provides a remote control device and a device that is in communication with the remote control device. The system provides device conditions in which the system provides a feedback signal to the remote control. The feedback will be way of a haptic feedback to the remote control.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan and Kikuchi to incorporate a device in communication with a remote control and provide a haptic feedback based on the device state conditions. The modification provides feedback to the user via haptic feedback to the remote control device.





3.	Claims 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0044017) in view of Kikuchi et al. (US 2019/0052794) in further view of Letendre (US 9,760,174) in further view of Bao et al. (US 2014/0133840).
	Regarding claim 2, Pan, Kikuchi and Letendre do not teach a remote control unit in accordance with claim 1, wherein the feedback signal generator has a loudspeaker, and wherein the camera status feedback signal comprises an acoustically perceivable sound signal generated by the loudspeaker. 
	Bao teaches  wherein the feedback signal generator has a loudspeaker, and wherein the camera status feedback signal comprises an acoustically perceivable sound signal generated by the loudspeaker (see ¶ 0021-0022. The status of the camera is provided to a remote device by providing audio feedback to the remote device.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Kikuchi and Letendre to incorporate a camera device providing feedback via audio signal to a remote device. The modification provides feedback to the user via audio feedback to the remote control device.

Regarding claim 5, Pan, Kikuchi and Letendre do not teach a remote control unit in accordance claim 1, wherein the feedback signal generator has at least one of a wired audio signal output or a wireless audio signal output via which the camera status feedback 5signal can be transmitted to a coupled external sound generator. 
Bao teaches  wherein the feedback signal generator has at least one of a wired audio signal output or a wireless audio signal output via which the camera status  (see ¶ 0021-0022. The status of the camera is provided to a remote device by providing audio feedback to the remote device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Kikuchi and Letendre to incorporate a camera device providing feedback via audio signal to a remote device. The modification provides feedback to the user via audio feedback to the remote control device.



4.	Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0044017) in view of Kikuchi et al. (US 2019/0052794) in further view of Letendre (US 9,760,174) in further view of Bao et al. (US 2014/0133840) in further view deCharms (US 2014/0368601).
	Regarding claim 3, Pan, Kikuchi and Letendre do not teach a remote control unit in accordance with claim 2, wherein the volume of the generated sound signal is adjustable.  
	deCharms teaches wherein the volume of the generated sound signal is adjustable (see fig. 5B, ¶ 0142. The remote control is able to adjust the volume of the camera device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Kikuchi and Letendre to incorporate a controlling the volume of the device remotely. The modification provides a user to control the camera device remotely.

	
Regarding claim 4, Pan, Kikuchi and Letendre do not teach a remote control unit in accordance with claim 2, 30wherein the remote control unit has a switch by means of which the generation of the sound signal can be selectively switched off.  
	deCharms teaches wherein the remote control unit has a switch by means of which the generation of the sound signal can be selectively switched off (see fig. 5B, ¶ 0142. The remote control is able to turn on/off the speakers on the camera device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Kikuchi and Letendre to incorporate a controlling the speaker output by turning them on or off on the device remotely. The modification provides a user to control the camera device remotely.


5.	Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0044017) in view of Kikuchi et al. (US 2019/0052794) in further view of Letendre (US 9,760,174) in further view of Stephens (US 2015/0172754).
Regarding claim 6, Pan, Kikuchi and Letendre do not teach a remote control unit in accordance with claim 1, wherein the remote control unit comprises a selector by means of which the generation of the camera status feedback signal can be selectively 10suppressed.  
Stephens in an analogues art teaches wherein the remote control unit comprises a selector by means of which the generation of the camera (device) status feedback (see ¶ 0030. A user with a remote can mute feedback that is provided by device.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Kikuchi and Letendre to incorporate a controlling the feedback by muting the signal remotely. The modification provides a user to control the device feedback remotely.

Regarding claim 7, Pan and Letendre do not teach a remote control unit in accordance with claim 1, wherein the feedback signal generator has a loudspeaker and a wired and/or a wireless audio signal output, and wherein the evaluation and control device 15is configured, in response to the received operating state signal, to control the feedback signal generator to output the camera status feedback signal via the audio signal output and said evaluation and control device is, however, configured to suppress an output of a sound signal generated by the loudspeaker when an external sound generator is coupled to the audio signal 20output.  
Kikuchi teaches wherein the feedback signal generator has a loudspeaker and a wired and/or a wireless audio signal output, and wherein the evaluation and control device 15is configured, in response to the received operating state signal, to control the feedback signal generator to output the camera status feedback signal via the audio signal output (see fig. 1-2, 4, ¶ 0064-0066, 0084, 0087-0092, 0169. The system provides feedback based on the camera state which can be in a standby state or recording state displayed on the remote control device.).

Stephens in an analogues art teaches said evaluation and control device is, however, configured to suppress an output of a sound signal generated by the loudspeaker when an external sound generator is coupled to the audio signal 20output (see ¶ 0030. A user with a remote can mute feedback that is provided by device.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Kikuchi and Letendre to incorporate a controlling the feedback by muting the signal remotely. The modification provides a user to control the device feedback remotely

6.	Claims 8, 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0044017) in view of Kikuchi et al. (US 2019/0052794) in further view of Letendre (US 9,760,174).
Regarding claim 8, Pan, Kikuchi and Letendre do not teach a remote control unit in accordance with claim 1, wherein the feedback signal generator has a vibration generator, and wherein the camera status feedback signal comprises a vibration signal that is 25generated by the vibration generator and that can be sensed by an operator of the remote control unit.  
Letendre in an analogues art teaches wherein the feedback signal generator has a vibration generator, and wherein the camera (device) status feedback signal  (see fig. 1, col. 2, line 61- col. 3, line 24, col. 7, lines 49-59. The system provides a remote control device and a device that is in communication with the remote control device. The system provides device conditions in which the system provides a feedback signal to the remote control. The feedback will be way of a haptic feedback (vibrational element in the remote device) to the remote control.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan and Kikuchi to incorporate a device in communication with a remote control and provide a vibrational haptic feedback based on the device state conditions. The modification provides feedback to the user via haptic feedback to the remote control device.


Regarding claim 9, Pan does not teach a remote control unit in accordance with claim 1, wherein the evaluation and control device is configured, in response to a 30received operating state signal that represents a change of the associated camera from the recording state to the standby state, to control the feedback signal generator to generate a further camera status feedback signal that is 4834-3397-2179v.123 directly or indirectly perceivable in at least one of an acoustic or haptic manner.  
Kikuchi teaches wherein the evaluation and control device is configured, in response to a 30received operating state signal that represents a change of the associated camera from the recording state to the standby state (see fig. 1-2, 4, ¶ 0064-0066, 0084, 0087-0092, 0169. The system provides feedback based on the camera state which can be in a standby state or recording state displayed on the remote control device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan to incorporate camera state function being displayed to a remote control device. The modification provides status information to be acquired and displayed to the remote device.
Letendre in an analogues art teaches to control the feedback signal generator to generate a further camera status feedback signal that is 4834-3397-2179v.123 directly or indirectly perceivable in at least one of an acoustic or haptic manner (see fig. 1, col. 2, line 61- col. 3, line 24. The system provides a remote control device and a device that is in communication with the remote control device. The system provides device conditions in which the system provides a feedback signal to the remote control. The feedback will be way of a haptic feedback to the remote control.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan and Kikuchi to incorporate a device in communication with a remote control and provide a haptic feedback based on the device state conditions. The modification provides feedback to the user via haptic feedback to the remote control device.


Regarding claim 13, Pan teaches a remote control unit in accordance with claim 1, wherein the control signal output is configured for a wireless transmission of the actuating motor control signal to the associated camera (see fig. 3, ¶ 0054-0055, 0067. A camera device having a motor to adjust the focusing, aperture and shutter speed of the lens. A remote control device to provide commands to the control the camera device.).
Pan does not teach wherein the operating state signal input is configured for a wireless reception of the 25operating state signals from the associated camera.
	Kikuchi teaches wherein the operating state signal input is configured for a wireless reception of the 25operating state signals from the associated camera (see fig. 1-2, 4, ¶ 0064-0066, 0084, 0087-0092, 0169. The system provides feedback based on the camera state which can be in a standby state or recording state displayed on the remote control device.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan and Letendre to incorporate camera state function being displayed to a remote control device. The modification provides status information to be acquired and displayed to the remote device.


7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0044017) in view of Kikuchi et al. (US 2019/0052794) in further view of Letendre (US 9,760,174) in further view of Verner et al. (US 2019/0015168).
	Regarding claim 10, Pan, Kikuchi and Letendre a remote control unit in accordance with claim 9, 5wherein the camera status feedback signal and the further camera status feedback signal differ from one another.  
	Verner in a analogues art teaches wherein the camera status feedback signal and the further camera status feedback signal differ from one another (see ¶ 0034. The system having state changes provides different feedback signals (haptic feedback) to the user device.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Kikuchi and Letendre to incorporate a changing state provides different haptic feedback. The modification provides feedback to the user via different haptic feedback.


8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0044017) in view of Kikuchi et al. (US 2019/0052794) in further view of Letendre (US 9,760,174) in further view of Boyle et al. (US 9,160,899).
	Regarding claim 11, Pan and Kikuchi does not teach a remote control unit in accordance with claim 1, wherein the evaluation and control device is configured to control the 10feedback signal generator, in dependence on the control command set by means of the operating element, to generate a setting value feedback signal that is directly or indirectly perceivable in at least one of an acoustic or haptic manner.  
	Boyle teaches wherein the evaluation and control device is configured to control the 10feedback signal generator, in dependence on the control command set by means of the operating element, to generate a setting value feedback signal that is directly or indirectly perceivable to the user (see fig.1, 7-8, col. 1, line 65-col. 2, line 9, col. 7, lines 23-50. The system provides feedback to the user remote device. The commands are sent from the user to the camera device and feedback provides signals to the user in relation to the commands.).  

Letendre in an analogues art teaches to generate a setting value feedback signal that is directly or indirectly perceivable in at least one of an acoustic or haptic manner (see fig. 1, col. 2, line 61- col. 3, line 24. The system provides a remote control device and a device that is in communication with the remote control device. The system provides device conditions in which the system provides a feedback signal to the remote control. The feedback will be way of a haptic feedback to the remote control.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Kikuchi and Boyle to incorporate a device in communication with a remote control and provide a haptic feedback based on the device state conditions. The modification provides feedback to the user via haptic feedback to the remote control device.


9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0044017) in view of Kikuchi et al. (US 2019/0052794) in further view of Letendre (US 9,760,174) in further view of Kenoyer et al. (US 2006/0277254).
Regarding claim 1512, Pan, Kikuchi and Letendre do not teach a remote control unit in accordance with claim 1, wherein the remote control unit comprises a base part, wherein the operating element is movable relative to the base part, and wherein the control commands correspond to a respective position or movement of the operating element relative to the base part.  
(see ¶ 0053. The remote control provides control to the camera base.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan, Kikuchi and Letendre to incorporate a using the remote control to control the camera base. The modification provides commands to the camera base.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ASSAD MOHAMMED/Examiner, Art Unit 2651   

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651